chief_counsel department of the treasury internal_revenue_service washington d c number info release date uil conex-139197-06 the honorable tammy baldwin member u s house of representatives east doty street suite madison wisconsin attention ---------------------------- dear congresswoman baldwin date this letter responds to your e-mail dated date asking whether veterans can receive a refund of income taxes withheld from special separation benefits that they received before the veteran’s administration va determined they were entitled to disability compensation gross_income means all income from whatever source derived including compensation_for services sec_61 of the internal_revenue_code the code a member of the armed_forces who is involuntarily released from active_duty must include separation benefits in gross_income in the taxable_year received revenue_ruling c b an individual can exclude from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces sec_104 of the code this exclusion applies to an individual if on application he or she would be entitled to receive disability compensation from the va sec_104 of the code occasionally the va determines that a veteran who received separation benefits which are taxable is entitled to disability compensation which is not taxable retroactive to the date he or she separated from the armed_forces in that event regardless of the form of separation benefit the veteran received the law requires some kind of offset of the disability compensation and the separation benefit thus the va offsets the separation benefits by withholding disability compensation payments until it recoups previously paid separation benefits see u s c h veterans do not receive separation pay for personal injuries or sickness sec_104 of the code therefore they cannot get a refund of the taxes they paid on separation pay even if the va later determines that they qualify for disability compensation_for the same period sec_104 of the code see 904_fsupp_1312 m d ala 76_tc_687 and revrul_80_9 1980_1_cb_11 i hope this information is helpful if you have further questions please contact me or ---------- --------------------- identification_number ------------- at ----- ------------- sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
